    Case 1:19-mj-00287-IDD Document 1 Filed 06/21/19 Page 1 of 2 PageID# 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE


                            EASTERN DISTRICT OF VIRGINIA                  W9 JlJi^ 2'
                                                                                   p    O
                                                                                            >02
                                     ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                   Criminal No.: 1:19-MJ-
                                                           Misdemeanor



BETTY A. BEULAH,                                           Court Date: July 22,2019

                      Defendant.



                                 CRIMINAL INFORMATION


                        (COUNT I - Class A Misdemeanor - 7141334)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about May 10, 2019, at Marine Corps Base, Quantico, Virginia, in the Eastem

District of Virginia, the defendant, BETTY A. BEULAH, did unlawfully, knowingly, and

intentionally possess a mixture and substance which contained a detectable amount of marijuana,

a Schedule I controlled substance.

(Violation of Title 21, United States Code, Section 844)




                                                    Respectfully Submitted,

                                                    G.Zachary Terwilliger
                                                    United States Attorney


                                                    Garland W. Rowiland
                                                    Special Assistant United States Attorney
Case 1:19-mj-00287-IDD Document 1 Filed 06/21/19 Page 2 of 2 PageID# 2
